NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


VICTORIA SZURANT,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-282
                                              )
JOSEF AARONSON,                               )
                                              )
              Appellee.                       )
                                              )

Opinion filed November 21, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota County;
Donna Padar Berlin, Judge.

Victoria D. Szurant, pro se.

Allison M. Perry of Florida Appeals, P.A.
Tampa, for Appellee.



PER CURIAM.

              Affirmed.



KELLY, SLEET, and SALARIO, JJ., Concur.